Case 1:18-cv-01562-LMB-MSN Document 119 Filed 02/20/20 Page 1 of 1 PageID# 591




 Case: 1:18:CV1562

 US District Court 401 Courthouse Square, Alexandria, VA 22314
 Vient, Plaintiff
                                                                            RECEIVED
 vs.                                                                       MAILROGM

 Gannett Co., Inc., Defendant                                           RB?oai20

                                                                   CLERK, U.S. DISTRIC , C .'UHT
                                                                      ALEXANDRIA. V!RGIK:A_
 Notice of Hearing



 Pro-se Plaintiff Benjamin Vient notices here for a hearing on his Motion to Correct
 Defendant's Discovery Record (Doc. 112), Motion to Compel Evidence(Doc.
 115), Motion to Amend Complaint(Doc. 114), and Motion to Add Documents
 from October Hearing to Discovery Record (Doc. 113), for Friday, February 28,
 2020 at 10 a.m., or as soon thereafter as may be heard. (Case Manager Ciara
 informed me to re-file this Notice of Hearing for 2/28/20.)


 Respectfully submitted.


 Benjamin Vient, Plaintiff Pro-Se


 CERTIFICATE OF MAILING I HEREBY CERTIFY that on 2020, per
 previous agreement between parties to use designated email addresses, I sent a
 true and correct copy of the foregoing to Laurin Mills at laurin@samek-law.com.




 Benjamin Vient
